DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-3 were previously indicated allowable if placed in independent form (see the Official Action mailed 12/24/2020). In Applicant’s reply (3/19/2021), claims 2-3 are placed in independent form, and are accordingly allowed. 
Claim 1 has been amended to require: a plurality of valves including a control valve, a power steering valve, and a priority valve that switch a supply of hydraulic oil to supply destinations including at least one of a power steering cylinder or a cargo-handling cylinder. This configuration of valves is not found in the prior art previously relied upon (US 2010/0186404 and US 8,343,675), and it would not be obvious to modify this combination to arrive at the invention of amended claim 1.
None of the prior art of record, alone or in combination, teaches or suggests the claimed limitations of claims 1-3. To modify any of the prior art to arrive at the claimed invention would be unobvious and improper hindsight. Accordingly claims 1-3 are found to be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMA K FRICK/Primary Examiner, Art Unit 3618